 ANA COLON, INC.Ana Colon, Inc. and Journeymens & ProductionAllied Services of America & Canada, Interna-tional Union, Local 157 and New York Coat,Suit, Dress, Rainwear & Allied Workers' Union,International Ladies' Garment Workers' Union,Party to the ContractNew York Coat, Suit, Dress, Rainwear & AlliedWorkers' Union, International Ladies' GarmentWorkers' Union and Journeymens & Produc-tion Allied Services of America & Canada, In-ternational Union, Local 157 and Ana Colon,Inc., Party to the Contract. Cases 2-CA-17988and 2-CB-8810April 12, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn December 21, 1982, Administrative LawJudge Arthur A. Herman issued the attached Deci-sion in this proceeding. Thereafter, RespondentUnion filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. lORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the RespondentEmployer, Ana Colon, Inc., New York, NewYork, its officers, agents, successors, and assigns,and the Respondent Union, New York Coat, Suit,Dress, Rainwear & Allied Workers' Union, Inter-national Ladies' Garment Workers' Union, its offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph A,l(f):In par. A, 1() of his recommended Order to the Respondent Employ-er, the Administrative Law Judge used the broad injunctive language "inany other manner." Respondent Employer has not demonstrated a pro-clivity to violate the Act, nor has it engaged in conduct so egregious asto demonstrate a general disregard for the employees' fundamental statu-tory rights. Thus, in our opinion, the broad injunctive language is not ap-propriate, and we have modified the recommended Order accordingly.Hickmott Foods, Inc., 242 NLRB 1357 (1979).266 NLRB No. 112"(f) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed in Section 7 of theAct, except to the extent that such rights may beaffected by an agreement requiring membership ina labor organization as a condition of employmentas authorized in Section 8(a)(3) of the Act."DECISIONSTATEMENT OF THE CASEARTHUR A. HERMAN, Administrative Law Judge:This case was heard by me in New York, New York, onSeptember 8, 1982, on a consolidated complaint issued onMay 19, 1981, which complaint was based on a chargefiled on April 9, 1981, by Journeymens & ProductionAllied Services of America & Canada, InternationalUnion, Local 157, herein called Local 157, in Case 2-CA-17988, and a charge filed by Local 157 on April 15,1981, in Case 2-CB-8810. The complaint alleges, in sub-stance, that the Respondent Company, Ana Colon, Inc.,herein called the Company, recognized, executed, andhonored a collective-bargaining agreement' with the Re-spondent Union, New York Coat, Suit, Dress, Rainwear& Allied Workers' Union, International Ladies' GarmentWorkers' Union, herein called the ILGWU, coveringcertain employees of the Company, at a time when theCompany was bound by a contract that it had withLocal 157, and that, by thereafter failing and refusing torecognize Local 157 and to honor Local 157's contract,the Company violated Section 8(a)(1), (2), (3), and (5) ofthe Act, and that the ILGWU violated Section8(b)(1)(A) and (2) of the Act by accepting recognitionand entering into and maintaining a contract with theCompany, containing a union-security clause, at a timewhen the Company was bound by a contract it had withLocal 157. Answers were duly filed by both Respond-ents.On the entire record, and after due consideration ofthe briefs filed by the General Counsel and the ILGWU,I make the following:FINDINGS OF FACTI. JURISDICTIONThe Company, a New York corporation with an officeand place of business in New York, New York, is en-gaged in the manufacture and nonretail sale and distribu-tion of ladies' garments and related products. Annually,the Company sells and ships products valued in excess of$50,000 directly to customers located outside the State ofNew York. Respondents admit, and I find, that the Com-pany is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.Said agreement contained a union-security clause.611 DECISIONS OF NATIONAL LABOR RELATIONS BOARD11. THE LABOR ORGANIZATIONS INVOLVEDThe consolidated complaint alleges, Respondentsadmit: and I find that the ILGWU is a labor organizationwithin the meaning of Section 2(5) of the Act.The consolidated complaint also alleges, and the Com-pany admits, that Local 157 is a labor organizationwithin the meaning of the Act. However, the ILGWU'sanswer states that it "[i]s without information sufficientto form a believe [sic] as to the truth or falsity of" thatallegation. Whereupon, the General Counsel introducedinto evidence, without objection, a Decision and Direc-tion of Election and a Certification of Representativeissued by Region 2 of the Board in Case 2-RD-865, anda Certification of Representative issued by Region 22 ofthe Board in Case 22-RC-8513, all attesting to the factthat Local 157 admits employees to membership andexists for the purpose of bargaining with employers con-cerning wages, hours, and other terms and conditions ofemployment. In addition, Local 157's secretary-treasurer,Henry Finiguerra, testified without contradiction that hehandled membership dues, welfare payments, and griev-ances, and that he signed the collective-bargaining agree-ment with the Company, on behalf of Local 157.2It is the ILGWU's contention, as expressed at thehearing and in its brief, that Local 157 is not a bona fideunion and, as such, should not enjoy the same legalstanding before the Board as do legitimate unions. Itseeks to utilize this case as the proper vehicle to over-turn longstanding Board policy regarding alleged crimi-nal infiltration into labor organizations.3However, I ambound by precedent to adhere to present Board law,which requires that a union be an organization in whichemployees participate, and which represents them in itsdealings with employers regarding terms and conditionsof employees' employment, in order for it to qualify as alabor organization within the meaning of the Act. Asstated by the Board in Alto Plastics Manufacturing Corpo-ration, 136 NLRB 850, 851-852 (1962):If an organization fulfills these two requirements,the fact that it is an ineffectual representative, thatits contracts do not secure the same gains that otheremployees in the area enjoy, that certain of its offi-cers or representatives may have criminal records,that there are betrayals of the trust and confidenceof the membership, or that its funds are stolen ormisused, cannot affect the conclusion which the Actthen compels us to reach, namely, that the organiza-tion is a labor organization within the meaning ofthe Act.On the basis of the above, the record and Board law sup-port my finding that Local 157 is a labor organizationwithin the meaning of Section 2(5) of the Act.2 G.C. Exh. 6.s During the course of the hearing, the ILGWU sought to introduceinto evidence an indictment and conviction for perjury of VincentGulino, Local 157's president. I rejected the offer and had the exhibitplaced in the rejected file.Ill. THE ALLEGED UNFAIR LABOR PRACTICESThe facts are not in dispute. Ana Colon, the Compa-ny's president, testified that she began operations onApril 14, 1980, and that on that very first day, a repre-sentative of Local 157, Mercedes Kelly, came to theshop to organize the employees; Kelly would continue toshow up at the shop once or twice a week for the nextseveral weeks. About three weeks later, Kelly refused tosign and the contract was left with her bookkeeper, LeeSteinberg. Colon testified that she did execute the con-tract at a later date at her lawyer's office.4The agree-ment is effective for a period of 3 years from May 1,1980, to April 30, 1983. The unit of employees specifiedtherein includes the Company's production and mainte-nance employees and excludes all others. Also containedtherein, inter alia, are valid union-security and checkoffclauses and a requirement that the Company contributeto a welfare fund.5Sara Martinez testified on behalf of the ILGWU. Shestated that she was employed as an organizer, that sheobtained signed authorization cards from all the Compa-ny's unit employees in March 1981, that she requestedrecognition, that when the Company refused theILGWU picketed the Company's premises, and all buttwo of the unit employees honored that picket line.Colon testified that, in order to rid herself of the pick-ets and on advice of counsel, she signed the ILGWU'srecognition agreement, dated March 13, 1981 (G.C. Exh.3), by which she agreed to become a member of the Af-filiated Dress Manufacturers, Inc., an employer associ-ation, and to apply the association's contract with theILGWU to her employees. This agreement was toremain in effect until May 31, 1982, and it contained avalid union-security clause. From March 1981 forward,the Company no longer adhered to the terms and condi-tions of Local 157's contract, and permitted the ILGWUto service its employees.Analysis and ConclusionFor all intents and purposes the Company's agreementwith Local 157 was effective from May 1, 1980, to April30, 1983. By virtue of that contract, Local 157 was enti-tled to recognition as the bargaining representative of theemployees covered by the contract during that period.On March 13, 1981, more than 2 years prior to the expi-ration date of Local 157's contract, the Company ac-corded recognition to the ILGWU as the bargaining rep-resentative of the unit employees, and the ILGWU ac-cepted it.The General Counsel contends that the Company vio-lated Section 8(a)(1), (2), (3), and (5) of the Act by rec-ognizing and contracting with the ILGWU at a timewhen the Company was bound by a contract with Local157, and by thereafter failing and refusing to recognizeLocal 157 or to honor its contract. I agree.4 The General Counsel introduced into evidence a letter, dated August27, 1980, from the Company's attorney to Finiguerra, which confirmedthe execution of the agreement by Colon. See G.C. Exh. 7.a In evidence are ledger sheets showing dues deductions for the Com-pany's employees from June 1980 through January 1981, and welfarefund payments through October 1980. See G.C. Exhs. 8, 9, 10, and 11.612 ANA COLON, INC.As stated by Administrative Law Judge Nancy M.Sherman, and adopted by the Board, in Argano ElectricCorp., 248 NLRB 352, 357 (1980):·..the foregoing statutory provisions are violatedwhere an employer recognizes and contracts withone union as his employees' exclusive bargainingrepresentative at a time when the employer and an-other union are bound by a current contract whichrecognizes that union as the exclusive bargainingrepresentative of the same employees; and thereafterfails and refuses to recognize the latter union and tohonor its contract. Southern Oregon Log Scaling andGrading Bureau, 223 NLRB 430 (1976); Edwards &Webb Construction Company, 207 NLRB 614 (1973);Tricor Products Inc. and/or C & J Pattern Co., 239NLRB 65 (1978).In addition, the General Counsel contends that theILGWU violated Section 8(b)(1XA) and (2) of the Actby accepting recognition and by entering into such acontract. I agree again. The cases are legion which standfor the proposition that by accepting exclusive repre-sentative status at a time when another labor organiza-tion was the exclusive bargaining representative of em-ployees in the appropriate unit by virtue of a contractualobligation, and by subsequently entering into and main-taining a collective-bargaining agreement which containsa union-security clause, a union violates the foregoingstatutory provisions."Under the circumstances, and in light of the fact thatneither the Company nor the ILGWU appear to disputethe legal conclusions that necessarily flow from the un-controverted facts, except for the ILGWU's oppositionto current Board law concerning the union status ofLocal 157 as stated above, I find that the Company vio-lated Section 8(a)(1), (2), (3), and (5) of the Act by enter-ing into a collective-bargaining agreement containing aunion-security clause despite its obligation to bargainwith Local 157, and withdrawing recognition fromLocal 157, and I also find that the ILGWU violated Sec-tion 8(b)(IXA) and (2) of the Act by accepting recogni-tion from the Company and entering into a contract withit at a time when another union is the exclusive bargain-ing representative for the Company's employees.CONCLUSIONS OF LAW1. Ana Colon, Inc., is, and at all times material hereinhas been, engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. New York Coat, Suit, Dress, Rainwear & AlliedWorkers' Union, International Ladies' Garment Workers'Union, and Journeymens & Production Allied Servicesof America & Canada, International Union, Local 157,are labor organizations within the meaning of Section2(5) of the Act.3. By recognizing the ILGWU as the representative ofthe employees in the appropriate unit at a time whenLocal 157 was the lawful representative, the Companyrendered and is rendering unlawful assistance to a labor6 Supreme Equipment d Systems Corp., 235 NLRB 244 (1978); StocktonDoor Co. Inc., 218 NLRB 1053 (1975).organization and thereby has engaged in and is engagingin unfair labor practices within the meaning of Section8(a)(2) and (1) of the Act.4. By entering into a collective-bargaining contractcontaining a union-security clause with an unlawfully as-sisted union, Respondent Company has engaged in and isengaging in unfair labor practices in violation of Section8(a)(3) and (1) of the Act.5. All employees employed by the Company, but ex-cluding executives, watchmen, professional employees,secretaries, clerks, salesmen, bookkeepers, productionmen, foremen, designers, and supervisors as defined inthe Act, constitute an appropriate unit within the mean-ing of Section 9(a) of the Act.6. At all times since May 1, 1980, Local 157 has beenthe exclusive representative for purposes of collectivebargaining of all employees in the aforesaid appropriateunit within the meaning of Section 9(a) of the Act.7. By withdrawing recognition from, and refusing tobargain collectively with, Local 157 during the periodwhen Respondent Company and Local 157 were partiesto a collective-bargaining agreement, Respondent Com-pany has violated Section 8(aX)(5) and (1) of the Act.8. By accepting exclusive representative status at atime when another labor organization was the exclusivebargaining representative of employees in the appropriateunit and when Respondent ILGWU did not represent amajority of the unit employees, and by subsequently en-tering into and maintaining a collective-bargaining con-tract with Respondent Company, Respondent ILGWUhas restrained and coerced, and is restraining and coerc-ing, the employees of Respondent Company in the exer-cise of rights guaranteed them in Section 7 of the Act, inviolation of Section 8(b)(IX)(A) of the Act.9. By entering into and maintaining the said agreementwhich contains a union-security clause, RespondentILGWU has violated Section 8(b)(2) and (IXA) of theAct.10. The aforesaid unfair labor practices affect com-merce within the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices, I shall recommend that they cease anddesist therefrom and that they take certain affirmativeaction designed to effectuate the policies of the Act.I shall recommend that Respondent Company with-draw all recognition from Respondent ILGWU as therepresentative of its employees for the purpose of dealingwith it concerning grievances, labor disputes, wages,rates of pay, hours of employment, and other conditionsof employment, unless and until the said labor organiza-tion shall have demonstrated its exclusive majority repre-sentative status pursuant to a Board-conducted election. Ishall also recommend that Respondent Company ceaseand desist from giving any force or effect to the collec-tive-bargaining agreement containing the unlawful unionsecurity provisions executed and maintained with Re-spondent ILGWU. However, nothing herein shall beconstrued as requiring Respondent Company to vary any613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwage, hour, seniority, or other substantive feature of itsrelations with its employees which Respondent Companyhas established in the performance of this contract.I shall recommend that Respondent ILGWU cease anddesist from acting as the collective-bargaining representa-tive of the Company's employees unless and until saidlabor organization shall have demonstrated its exclusivemajority status pursuant to a Board conducted election. Ishall also recommend that Respondent ILGWU refrainfrom seeking to enforce the unlawful union-security con-tract executed and maintained by Respondents.I shall recommend that Respondent Company and Re-spondent ILGWU jointly and severally reimburse em-ployees who joined the ILGWU as the result of the un-lawful union-security clause for initiation fees, dues, as-sessments, or other moneys exacted from them pursuantto the said clause, with interest thereon to be computedin the manner set forth in Seafarers International Union ofNorth America, Great Lakes District, AFL-CIO, 138NLRB 1142 (1962), and Florida Steel Corp., 231 NLRB651 (1977).I shall recommend that Respondent Company remitdues properly due to Local 157 under the terms of thecollective-bargaining agreement with Local 157.Finally, I shall recommend that Respondent Companyrecognize and bargain with Local 157, comply with allterms of the collective-bargaining agreement with Local157 for the balance of the term of the contract in exist-ence with Local 157 at the time Respondent Companywithdrew recognition from Local 157, and submit toLocal 157 all information necessary for the administra-tion of said contract and for the purposes of collectivebargaining.'Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I issue the following recommended:ORDER7A. The Respondent Company, Ana Colon, Inc., its of-ficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Contributing support to Respondent ILGWU, or toany other labor organization of its employees.(b) Recognizing or contracting with RespondentILGWU as the representative of any of its employees forpurposes of collective bargaining, unless and until saidlabor organization has been certified by the NationalLabor Relations Board as the exclusive bargaining repre-sentative of such employees.(c) Giving effect to the collective-bargaining contractwith Respondent ILGWU, or to any extension, renewal,or modification thereof; provided, however, that nothingin this recommended Order shall be construed as requir-ing Respondent Company to vary or abandon anywages, hour, seniority, or other substantive feature of itsrelations with its employees which the Company has es-7 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.tablished in the performance of this agreement, or toprejudice the assertion by employees of any rights theymay have thereunder.(d) Giving effect to the union-security provisions ofthe aforesaid contract.(e) Refusing to recognize and bargain collectively withLocal 157, as the exclusive bargaining representative ofits employees in the appropriate unit with respect towages, hours, and other terms and conditions of employ-ment.(f) In any other manner interfering with, restraining,or coercing its employees in the exercise of the rightsguaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requir-ing membership in a labor organization as a condition ofemployment as authorized in Section 8(aX3) of the Act.2. Take the following affirmative action to effectuatethe purposes of the Act:(a) Withdraw and withhold all recognition from Re-spondent ILGWU as the exclusive bargaining representa-tive of its employees for the purposes of collective bar-gaining, unless and until said labor organization shallhave been certified by the Board as the exclusive repre-sentative of such employees.(b) Jointly and severally with Respondent ILGWU re-imburse its present and former employees for all initi-ation fees, dues, assessments, and other moneys theyhave been required to pay Respondent ILGWU byreason of Respondent Company's enforcement of its un-lawful union-security agreement with that labor organi-zation in the manner described in that portion of this De-cision entitled "The Remedy."(c) Upon request, recognize and bargain with Local157 as the exclusive bargaining representative of all em-ployees in the appropriate unit and comply with allterms of the collective-bargaining agreement with Local157 for the balance of the term of the contract in exist-ence with Local 157 at the time Respondent Companywithdrew recognition from Local 157, and submit toLocal 157 all information necessary for the administra-tion of said contract and for the purposes of collectivebargaining. The appropriate unit is:All employees employed by Ana Colon, Inc., butexcluding executives, watchmen, secretaries, clerks,salesmen, bookkeepers, production men, foremen,designers, professional employees, and supervisorsas defined in the Act.(d) Post at its place of business in New York, NewYork, copies of the attached notice marked "AppendixA."8Copies of said notice, on forms provided by the Re-gional Director for Region 2, after being duly signed byRespondent Company's representative, shall be posted byit immediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."614 ANA COLON, INC.are customarily posted. Reasonable steps shall be takenby Respondent Company to ensure that said notices arenot altered, defaced, or covered by any other material.(e) Post at the same place and under the same condi-tions as set forth in paragraph (d) above, as soon as theyare forwarded by the Regional Director, copies of Re-spondent ILGWU's notice herein marked "Appendix B."(f) Mail to the Regional Director signed copies of Ap-pendix A for posting by Respondent ILGWU at its busi-ness offices and meeting halls at New York, New York,in conspicuous places, including all places where noticesto members are customarily posted. Copies of said noticeon forms provided by the Regional Director after beingduly signed by Respondent Company's representative,shall be forthwith returned to the Regional Director fordisposition by him.(g) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order whatsteps Respondent Company has taken to comply here-with.(h) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, personnel records and reports, and allother records necessary to compute the amount of duesand welfare payments due either to employees or to theCharging Party under this Order.B. Respondent Union, New York Coat, Suit, Dress,Rainwear & Allied Workers' Union, International Ladies'Garment Workers' Union, its officers, agents, and repre-sentatives, shall:1. Cease and desist from:(a) Acting as the exclusive bargaining representative ofany of the employees of Respondent Ana Colon, Inc.,for the purpose of dealing with said Company concern-ing grievances, labor disputes, wages, rates of pay, hoursof work, or other conditions of employment, unless anduntil said labor organization shall have demonstrated itsexclusive majority status pursuant to a Board-conductedelection.(b) Giving effect to the collective-bargaining contractwith Respondent Company, or to any extension, renew-al, or modification thereof.(c) In any like or related manner restraining or coerc-ing employees of Respondent Company in the exercise ofthe rights guaranteed in Section 7 of the Act, except tothe extent that such rights may be affected by an agree-ment requiring membership in a labor organization as acondition of employment as authorized in Section 8(a)(3)of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Jointly and severally with Respondent Companyreimburse each of the present and former employees ofsaid Company for all initiation fees, dues, assessments,and other moneys unlawfully exacted from them pursu-ant to the unlawful union-security agreement, in themanner set forth in the section of this Decision entitled"The Remedy."(b) Post at its business offices and meeting halls inNew York, New York, copies of the attached noticemarked "Appendix B."9Copies of said notice, on formsprovided by the Regional Director for Region 2, afterbeing duly signed by Respondent ILGWU's representa-tive, shall be posted by it immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Rea-sonable steps shall be taken by Respondent ILGWU toensure that said notices are not altered, defaced, or cov-ered by any other material.(c) Post at the same place and under the same condi-tions as set forth in paragraph B, 2(b), above, as soon asthey are forwarded by the Regional Director, copies ofthe attached notice marked "Appendix A."(d) Mail to the Regional Director signed copies of Ap-pendix B for posting by Respondent Company at itsNew York, New York, place of business in conspicuousplaces, including all places where notices to employeesare customarily posted. Copies of said notice, on formsprovided by the Regional Director, after being signed byRespondent ILGWU's representative, shall be forthwithreturned to the Regional Director for disposition by him.(e) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps Respondent ILGWU has taken to comply here-with.Q See fn. 8, supraAPPENDIX ANOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which we were represented and pre-sented evidence, it has been found that we have violatedthe National Labor Relations Act in certain respects. Tocorrect and remedy these violations, we have been di-rected to take certain actions and to post this notice.WE WILL NOT contribute support to New YorkCoat, Suit, Dress, Rainwear & Allied Workers'Union, International Ladies' Garment Workers'Union (ILGWU), or to any other labor organiza-tion.WE WILL NOT recognize or contract with theabove-named labor organization as the representa-tive of any of our employees for purposes of collec-tive bargaining unless and until it has been certifiedas their exclusive bargaining representative by theNational Labor Relations Board.WE WILL NOT give effect to the collective-bar-gaining contract with the ILGWU which we ex-ecuted, or to any extension, renewal, or modifica-tion thereof; but the Decision and Order of the Na-tional Labor Relations Board pursuant to which weare posting this notice does not require us to changeor withdraw any arrangements we have made withyou about such matters as wages, hours, seniority,615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDor other conditions of employment, or prevent youfrom asserting any rights you may have under theabove contract.WE WILL NOT give effect to the provisions of ourcontract with the ILGWU which would requireyou to join that labor organization as a condition ofemployment or continued employment with ourcompany.WE WILL NOT refuse to recognize and bargaincollectively with Journeymens & Production AlliedServices of America & Canada, International Union,Local 157, as the exclusive bargaining representa-tive of our employees in the appropriate unit de-scribed below with respect to wages, hours, andother terms and conditions of employment.WE WILL NOT in any like or related manner in-terfere with, restrain, or coerce our employees inthe exercise of their rights guaranteed in Section 7of the National Labor Relations Act, except to theextent that such rights may be affected by an agree-ment requiring membership in a labor organizationas a condition of employment as authorized in Sec-tion 8(a)(3) of the aforementioned Act.WE WILL withdraw and withhold all recognitionfrom the ILGWU as the exclusive bargaining repre-sentative of our employees in the appropriate unitfor the purposes of collective bargaining, unless anduntil said labor organization shall have been certi-fied by the Board as the exclusive representative ofsuch employees.WE WILL jointly and severally with the ILGWUreimburse our present and former employees for allinitiation fees, dues, assessments, and other moneysthey have been required to pay to the ILGWU byreason of our enforcement of our unlawful union-se-curity agreement with that labor organization, to-gether with interest thereon.WE WILL, upon request, recognize and bargainwith Local 157 as the exclusive bargaining repre-sentative of all employees in the appropriate unitand comply with all terms of the collective-bargain-ing agreement with Local 157 for the balance of theterm of the contract in existence with Local 157 atthe time we withdrew recognition from Local 157,and submit to Local 157 all information necessaryfor the administration of said contract and for thepurpose of collective bargaining. The appropriateunit is:All employees employed by Ana Colon, Inc., butexcluding executives, watchmen, secretaries,clerks, salesmen, bookkeepers, production men,foremen, designers, professional employees, andsupervisors as defined in the Act.ANA COLON, INC.APPENDIX BNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentTo ALL MEMBERS OF NEW YORK COAT, SUIT, DRESS,RAINWEAR & ALLIED WORKERS' UNION, INTERNATION-AL LADIES' GARMENT WORKERS' UNION, AND ALL EM-PLOYEES OF ANA COLON, INC.After a hearing in which we were represented and pre-sented evidence, it has been found that we have violatedthe National Labor Relations Act in certain respects. Tocorrect and remedy these violations, we have been di-rected to take certain actions and to post this notice.WE WILL NOT act as the exclusive bargainingrepresentative of any of the employees of AnaColon, Inc., for the purpose of dealing with saidEmployer concerning grievances, labor disputes,wages, rates of pay, hours of work, or other condi-tions of employment, unless and until we becometheir exclusive bargaining representative pursuant toan election conducted by the National Labor Rela-tions Board.WE WILL NOT give any effect to the collective-bargaining contract with Ana Colon, Inc., whichwe executed, or to any extension, renewal, or modi-fication thereof.WE WILL NOT in any like or related manner re-strain or coerce employees of Ana Colon, Inc., inthe exercise of their rights under Section 7 of theNational Labor Relations Act, except to the extentthat such rights may be affected by an agreementrequiring membership in a labor organization as acondition of employment as authorized in Section8(a)(3) of the Act.WE WILL jointly and severally with Ana Colon,Inc., reimburse any employees of that Employerwho joined our labor organization as a result of theunlawful union-security clause of our contract withsaid Employer for initiation fees, dues, assessments,or other moneys received in payment of their mem-bership obligation, together with interest thereon.NEW YORK COAT, SUIT, DRESS, RAIN-WEAR & ALLIED WORKERS' UNION, IN-TERNATIONAL LADIES' GARMENT WORK-ERS' UNION616